Citation Nr: 0824077	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
December 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.

In March 2006, the veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

This matter was previously before the Board in June 2006 at 
which time it was remanded for additional development.  The 
case is now returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

As noted above, this case was previously remanded in June 
2006.  At that time, the Board, in pertinent part, directed 
the RO/AMC to request the veteran's service hospital 
treatment records from the Naval Hospital Camp Pendleton for 
the period of time from September 1977 to December 1977.  The 
request, and any response if negative, was to be documented.

The RO referred to a December 1977 Marine Corps Recruit Depot 
determination which was already of record in the veteran's 
claims file and which had indicated that the veteran had not 
been in need of hospitalization at that time.  There is no 
evidence of record, however, that the RO/AMC endeavored to 
obtain the Naval Hospital Camp Pendleton hospital treatment 
records for the period of time from September 1977 to 
December 1977 as directed by the Board in its June 2006 
Remand.

It appears that the RO/AMC relied primarily on the findings 
already of record, without conducting the inquiry as directed 
by the Board.  In this regard, the United States Court of 
Appeals for Veterans' Claims (Court) has indicated that a 
remand by the Board confers, as a matter of law, the right to 
compliance with the remand orders.  The Court has further 
indicated that it constitutes error on the part of the Board 
to fail to insure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In a Statement In Support Of Claim (VA Form 
21-4138) dated in July 2007, the veteran reiterated that the 
Naval Hospital Camp Pendleton records dated from September 
1977 to December 1977 which the Board had requested in June 
2006 would show treatment associated with his asserted 
bilateral pes planus disorder.  As such, in order to comply 
with the Board's previous June 2006 Remand, the RO/AMC is 
directed to reinstate its efforts to obtain the above 
information as previously directed by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the veteran's 
service hospital treatment records from 
the Naval Hospital Camp Pendleton for the 
period of time from September 1977 to 
December 1977.  The request, and any 
response if negative, should be 
documented.

2.  The RO/AMC shall then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  The Board reiterates 
that it is obligated by law to ensure that 
the RO/AMC complies with its directives, 
as well as those of the appellate courts.  
If the appeal is returned to Board without 
compliance of the remand directives by the 
RO/AMC, or the RO otherwise having 
jurisdiction of the claims folder, another 
remand will likely result.  Stegall, 11 
Vet. App. at 271.

3.  The RO/AMC will readjudicate the 
veteran's claim for service connection for 
bilateral pes planus.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




